Name: 2005/263/EC: Commission Decision of 4 March 2005 authorising Member States to adopt certain derogations pursuant to Directive 94/55/EC with regard to the transport of dangerous goods by road (notified under document number C(2005) 440) (Text with EEA relevance).
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  economic geography;  European Union law;  land transport
 Date Published: 2005-04-02; 2008-11-15

 2.4.2005 EN Official Journal of the European Union L 85/58 COMMISSION DECISION of 4 March 2005 authorising Member States to adopt certain derogations pursuant to Directive 94/55/EC with regard to the transport of dangerous goods by road (notified under document number C(2005) 440) (Text with EEA relevance) (2005/263/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (1), and in particular Article 6(9) thereof, Whereas: (1) Pursuant to Article 6(9) of Directive 94/55/EC, Member States must give the Commission an advance notification on their derogations for the first time by 31 December 2002 or until two years after the last date of application of the amended versions of the Annexes to the Directive. (2) Certain Member States had notified the Commission by 31 December 2002 of their wish to adopt derogations from Directive 94/55/EC. By Decision 2003/635/EC of 20 August 2003 authorising Member States pursuant to Directive 94/55/EC to adopt certain derogations with regard to the transport of dangerous goods by road (2), the Commission authorised the adoption by the Member States of the derogations listed in Annexes I and II to that Decision. (3) Commission Directive 2003/28/EC (3) amended Annexes A and B to Directive 94/55/EC. By virtue of Directive 2003/28/EC Member States had to bring into force national legislation no later than 1 July 2003, the last date of application referred to in Article 6(9) of Directive 94/55/EC being 30 June 2003. (4) A few Member States notified their wish to adopt derogations. The Commission has examined the notifications for compliance with the conditions laid down in Article 6(9) of Directive 94/55/EC and has approved them. Those Member States should therefore be authorised to adopt the derogations in question. (5) By the same occasion, it is considered desirable to assemble all the derogations authorised to date in a single decision. Decision 2003/635/EC should therefore be repealed and replaced. (6) To make sure that the situation of the derogations is updated regularly, the Commission shall propose a comprehensive update of all existing derogations at least every five years. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee on the transport of dangerous goods, set up by Article 9 of Directive 94/55/EC, HAS ADOPTED THIS DECISION: Article 1 Member States listed in Annex I are authorised to implement the derogations set out in Annex I regarding the transportation by road within their territory of small quantities of certain dangerous goods. These derogations shall be applied without discrimination. Article 2 Member States listed in Annex II are authorised to implement the derogations set out in Annex II regarding to local transport limited to their territory. These derogations shall be applied without discrimination. Article 3 Decision 2003/635/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 4 March 2005. For the Commission Jacques BARROT Vice-President (1) OJ L 319, 12.12.1994, p. 7. Directive as last amended by Commission Directive 2004/111/EC (OJ L 365, 10.12.2004, p. 25). (2) OJ L 221, 4.9.2003, p. 17. (3) OJ L 90, 8.4.2003, p. 45. ANNEX I Derogations for Member States on small quantities of certain dangerous goods BELGIUM RO-SQ 1.1 Subject: Class 1  Small quantities. Reference to the Annex to Directive 94/55/EC (hereinafter referred to as the Directive): 1.1.3.6. Content of the Annex to the Directive: Marginal 1.1.3.6. limits to 20 kg the quantity of mining explosives which can be transported in an ordinary vehicle. Reference to the national legislation: Royal Decree of 23 September 1958 on explosives, as amended by Royal Decree of 14 May 2000. Content of the national legislation: Article 111. Operators of depots remote from supply points may be authorised to transport 25 kg of dynamite or powerful explosives and 300 detonators at the most in ordinary motor vehicles, subject to conditions to be set by the explosives service. RO-SQ 1.2 Subject: Transport of uncleaned empty containers having contained products of different classes. Reference to the Annex to the Directive: 5.4.1.1.6. Reference to the national legislation: Derogation 6-97. Content of the national legislation: Indication on the transport document uncleaned empty packages having contained products of different classes. Comments: Derogation registered by the European Commission as No 21 (under Art. 6.10). DENMARK RO-SQ 2.1 Subject: Road transport of packagings containing wastes or residues of dangerous substances collected from households and certain enterprises for the purpose of disposal. Reference to the Annex to the Directive: Part 2, 4.1.4, 4.1.10, 5.2, 5.4. and 8.2. Content of the Annex to the Directive: Principles for classification. Mixed packing provisions. Marking and labelling provisions. Transport document. Reference to the national legislation: BekendtgÃ ¸relse nr. 729 of 15. august 2001 om vejtransport of farligt gods § 4, stk. 3. Content of the national legislation: Inner packagings containing waste or residues of chemicals collected from households and certain enterprises may be packed together in certain UN-approved outer packagings. The contents of each inner packaging must not exceed 5 kg or 5 litre. Derogations from the provisions concerning classification, marking and labelling, documentation and training. Comments: It is not possible to carry out an accurate classification and apply all ADR provisions when wastes or residual amounts of chemicals are collected from households and certain enterprises for the purpose of disposal. The waste is typically contained in packagings which have been sold in retail sale. RO-SQ 2.2 Subject: Road transport containing packagings of explosive substances and packagings of detonators on the same vehicle. Reference to the Annex to the Directive: 7.5.2.2. Content of the Annex to the Directive: Mixed packing provisions. Reference to the national legislation: BekendtgÃ ¸relse nr. 729 of 15. august 2001 om vejtransport of farligt gods § 4, stk. l.. Content of the national legislation: According to § 4, stk. 1, the rules in ADR must be observed when transporting dangerous goods by road. Comments: There is a practical need for being able to pack explosive substances together with detonators the same vehicle when transporting these goods from where they are stored and to the workplace and back again. When the Danish legislation concerning transport of dangerous goods is amended the Danish authorities will allow such transports on the following conditions: (1) Not more than 25 kg explosive substances under group D are being transported. (2) Not more than 200 pieces of detonators under group B are being transported. (3) Detonators and explosive substances must be packed separately in UN-certified packaging in accordance with the rules in Directive 2000/61/EC amending Directive 94/55/EC. (4) The distance between packaging that contains detonators and packaging that contains explosive substances must be at least 1 meter. This distance has to be observed even after a sudden application of the brakes. Packaging containing explosive substances and packaging containing detonators must be placed in a way that makes it possible quickly to remove them from the vehicle. (5) All other rules concerning transport of dangerous goods by road must be observed. GERMANY RO-SQ 3.1 Subject: Mixed packing and mixed loading of car parts with classification 1.4G together with certain dangerous goods (n4). Reference to the Annex to the Directive: 4.1.10. and 7.5.2.1. Content of the Annex to the Directive: Provisions on mixed packing and mixed loading. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 28. Content of the national legislation: UN 0431 and UN 0503 may be loaded together with certain dangerous goods (products related to car manufacturing) in certain amounts, listed in the exemption. The value 1 000 (comparable with 1.1.3.6.4) shall not be exceeded. Comments: The exemption is needed to provide fast delivery of safety car parts depending on the local demand. Due to the wide variety of the product range storage of these products by local garages is not common. RO-SQ 3.2 Subject: Exemption from requirement to carry a transport document and a shippers declaration for certain quantities of dangerous goods as defined in 1.1.3.6. (n1). Reference to the Annex to the Directive: 5.4.1.1.1. and 5.4.1.1.6. Content of the Annex to the Directive: Contents of the transport document. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 18. Content of the national legislation: For all classes except class 7: no transport document needed, if the quantity of the goods transported is not exceeding the quantities given in 1.1.3.6. Comments: The information provided by the marking and labelling of packages is considered sufficient for national transports, as a transport document is not always appropriate where local distribution is involved. Derogation is registered by the European Commission as No 22 (under Article 6.10) RO-SQ 3.3. (Revoked) RO-SQ 3.4 Subject: Transportation of measurement standards and fuel pumps (empty, non-cleaned). Reference to the Annex to the Directive: Provisions for UN numbers 1202, 1203 und 1223. Content of the Annex to the Directive: Packaging, marking, documents, transport and handling instructions, instructions for vehicle crews. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 24. Content of the national legislation: Specification of applicable regulations and ancillary provisions for applying the derogation; up to 1 000 l: comparable with empty, non-cleaned packagings; above 1 000 l: Compliance with certain regulations for tanks; transportation empty and non-cleaned only. Comments: List No 7, 38, 38a. RO-SQ 3.5 Subject: Exemption of small quantities of certain goods for private use. Reference to the Annex to the Directive: Table in Chapter 3.2. for certain UN numbers in Classes 1 to 9. Content of the Annex to the Directive: Transport authorisation and provisions. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 3. Content of the national legislation: Classes 1 to 9; Exemption for very small quantities of various goods in packagings and quantities for private use; a maximum of 50 kg per transport unit; application of the general packing requirements for internal packaging. Comments: Derogation limited to 31.12.2004. List No 14*. RO-SQ 3.6 Subject: Combined packaging authorisation. Reference to the Annex to the Directive: 4.1.10.4. MP2. Content of the Annex to the Directive: Prohibition of combined packaging. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 21. Content of the national legislation: Classes 1.4S, 2, 3 and 6.1; authorisation of combined packaging of objects in Class 1.4S (cartridges for small weapons), aerosols (Class 2) and cleaning and treatment materials in Classes 3 and 6.1. (UN numbers listed) as sets to be sold in combined packaging in packaging group II and in small quantities. Comments: List No 30*, 30a, 30b, 30c, 30d, 30e, 30f, 30g. FRANCE RO-SQ 6.1 Subject: Transport of portable and mobile gamma radiography equipment (18). Reference to the Annex to the Directive: Annexes A et B. Content of the Annex to the Directive: - Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 28. Content of the national legislation: The transport of gamma radiography equipment by users in special vehicles is exempted but subject to specific rules. RO-SQ 6.2 Subject: Transport of waste arising from care activities involving infectious risks and treated as anatomical parts covered by UN 3291 with a mass less than or equal to 15 kg. Reference to the Annex to the Directive: Annexes A et B. Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 12. Content of the national legislation: Exemption from the requirements of the ADR for the transport of waste arising from care activities involving infectious risks and treated as anatomical parts covered by UN 3291 with a mass less than or equal to 15 kg. RO-SQ 6.3 Subject: Transport of hazardous substances in public passenger transport vehicles (18). Reference to the Annex to the Directive: 8.3.1. Content of the Annex to the Directive: Transport of passengers and hazardous substances. Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 21. Content of the national legislation: Transport of hazardous substances authorised in public transport vehicles as hand luggage: only the provisions relating to the packaging, marking and labelling of parcels set out in 4.1, 5.2. and 3.4. apply. Comments: In hand luggage it is allowed to have only dangerous goods for personal or own professional use. Portable gas receptacles allowed for patients with respiratory problems in the necessary amount for one journey. RO-SQ 6.4 Subject: Own-account transport of small quantities of hazardous materials (18). Reference to the Annex to the Directive: 5.4.1. Content of the Annex to the Directive: Obligation to have a transport document. Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 23-2. Content of the national legislation: Own-account transport of small quantities of hazardous materials not exceeding the limits set in 1.1.3.6. is not subject to the obligation to have a transport document provided for in 5.4.1. IRELAND RO-SQ 7.2 Subject: Exemption from the requirement of 5.4.0. of the ADR for a transport document for the carriage of pesticides of ADR Class 3, listed under 2.2.3.3. as FT2 pesticides (f.p. < 23oC) and ADR Class 6.1, listed under 2.2.61.3. as T6 pesticides, liquid (flash point not less than 23oC), where the quantities of dangerous goods being carried do not exceed the quantities set out in 1.1.3.6. of the ADR. Reference to the Annex to the Directive: 5.4. Content of the Annex to the Directive: Requirement for transport document. Reference to the national legislation: Regulation 82(9) of the Carriage of Dangerous Goods by Road Regulations 2004. Content of the national legislation: Transport document is not required for the carriage of those pesticides of ADR Classes 3 and 6.1, where the quantity of dangerous goods being carried does not exceed the quantities set out in 1.1.3.6. of the ADR. Comments: Unnecessary, onerous requirement for local transport and delivery of those pesticides. RO-SQ 7.4 Subject: Exemption from requirement from some of the provisions of the ADR on the packaging, marking and labelling of the carriage of small quantities (below the limits in 1.1.3.6) of time expired pyrotechnic articles of classification codes 1.3G, 1.4G and 1.4S of Class 1 of the ADR, bearing the respective substance identification numbers UN0092, UN0093, UN0403 or UN0404, to the nearest military barracks for disposal. Reference to the Annex to the Directive: 1.1.3.6, 4.1, 5.2. and 6.1. Content of the Annex to the Directive: Disposal of out of date pyrotechnics. Reference to the national legislation: Regulation 82(10) of the Carriage of Dangerous Goods by Road Regulations 2004. Content of the national legislation: The provisions of the ADR on the packaging, marking and labelling of the carriage of expired pyrotechnic articles bearing the respective UN numbers UN 0092, UN 0093, UN 0403, UN 0404 to the nearest military barracks do not apply provided the general packaging provisions of the ADR are complied with and additional information is included in the transport document. It applies only to the local transport, to the nearest military barracks, of small quantities of these time expired pyrotechnics for safe disposal. Comments: The carriage of small quantities of time expired marine emergency flares, especially from pleasure boat owners and ships chandlers, to military barracks for their safe disposal has created difficulties; particularly in relation to packaging requirements. The derogation is for small quantities (below those specified in 1.1.3.6) on local transport. RO-SQ 7.5 Subject: Exemption from the requirements of Chapters 6.7. and 6.8, in relation to the transport by road of nominally empty uncleaned storage tanks (for storage at fixed locations) for the purpose of cleaning, repair, testing or scrapping. Reference to the Annex to the Directive: 6.7. and 6.8. Content of the Annex to the Directive: Requirements for the design, construction, inspection and testing of tanks. Reference to the national legislation: Proposed amendment to the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: [Proposed] Exemption from the requirements of Chapters 6.7. and 6.8. of the ADR for the carriage by road of nominally empty uncleaned storage tanks (for storage at fixed premises) for the purpose of cleaning, repair, testing or scrapping; provided (a) as much of the pipe work which was connected to the tank as it was reasonably practicable to remove from it has been removed; (b) a suitable pressure relief valve, which shall remain operational during the carriage, is fitted to the tank; and (c) subject to (b) above all openings in the tank and in any pipe work attached thereto have been sealed to prevent the escape of any dangerous goods; insofar as it is reasonably practicable to do so. Comments: These tanks are used for storage of substances at fixed premises and not for the transport of goods. They would contain very small quantities of dangerous goods while they (the tanks) were being transported to different premises for cleaning, repairs, etc. Previously under Article 6.10. RO-SQ 7.6 Subject: Exemption from the requirements of Chapters 5.3, 5.4, Part 7 and Annex B of the ADR, in relation to the carriage of gas cylinders of dispensing agents (for beverages) where they are carried on the same vehicle as the beverages (for which they are to be used). Reference to the Annex to the Directive: Chapters 5.3, 5.4, Part 7 and Annex B. Content of the Annex to the Directive: The marking of the vehicles, the documentation to be carried and the provisions concerning transport equipment and transport operations. Reference to the national legislation: Proposed amendment to the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: [Proposed] Exemption from the requirements of Chapters 5.3, 5.4, Part 7 and Annex B of the ADR for cylinders of gases, used as dispensing agents for beverages, where these cylinders of gases are carried on the same vehicle as the beverages (for which they are to be used). Comments: The main activity consists of the distribution of packages of beverages, that are not substances of ADR, together with small quantities of small cylinders of associated dispensing gases. Previously under Article 6.10. RO-SQ 7.7 Subject: Exemption, for national transport within Ireland, from the construction and testing requirements for receptacles, and their use provisions, contained in Chapters 6.2. and 4.1. of the ADR for cylinders and pressure drums of gases of Class 2; that have undergone a multimodal transport journey, including maritime carriage, where (i) these cylinders and pressure drums are constructed, tested and used in accordance with the IMDG Code, (ii) these cylinders and pressure drums are not refilled in Ireland but returned nominally empty to the country of origin of the multimodal transport journey, and (iii) these cylinders and pressure drums are distributed locally in small quantities. Reference to the Annex to the Directive: 1.1.4.2, 4.1. and 6.2. Content of the Annex to the Directive: Provisions relating to multimodal transport journey, including maritime carriage, use of cylinders and pressure drums for gases of ADR Class2, and construction and testing of these cylinders and pressure drums for gases of ADR Class 2. Reference to the national legislation: Proposed amendment to the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: [Proposed] The provisions of Chapters 4.1. and 6.2. do not apply to cylinders and pressure drums of gases of Class 2 provided (i) these cylinders and pressure drums are constructed and tested in accordance with the IMDG Code, (ii) these cylinders and pressure drums are used in accordance with the IMDG Code, (iii) these cylinders and pressure drums were transported to the consignor by means of a multimodal transport, including maritime carriage, (iv) the transport of these cylinders and pressure drums to the final user consists only of a single transport journey, completed within the same day, from the consignee of the multimodal transport [referred to in subparagraph (iii) above], (v) these cylinders and pressure drums are not refilled within the State and returned nominally empty to the country of origin of the multimodal transport [referred to in subparagraph (iii) above], and (vi) these cylinders and pressure drums are distributed locally within the State in small quantities. Comments: The gases contained in these cylinders and pressure drums are of a specification, required by the final users, which results in the need to import them from outside the ADR area. Following use, these nominally empty cylinders and pressure drums are required to be returned to the country of origin, for refilling with the specially specified gases - they are not to be refilled within Ireland or indeed within any part of the ADR area. Though not in compliance with ADR, they are in compliance with and accepted for the IMDG Code. The multimodal transport, beginning from outside the ADR area, is intended to finish at the importers premises, from where it is intended to distribute these cylinders and pressure drums to the final user locally within Ireland in small quantities. This carriage, within Ireland, would come within the amended Art 6(9) of amended Directive 94/55/EC. FINLAND RO-SQ 13.1 Subject: Transport of dangerous goods in certain amounts in private cars and buses. Reference to the Annex to the Directive: 4.1, 5.4. Content of the Annex to the Directive: Packaging provisions, documentation. Reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Content of the national legislation: Transport of dangerous goods in certain amounts under that of 1.1.3.6. with a maximum net mass of not more than 200 kg in private cars and buses is allowed without using the transport document and without fulfilling all the packaging requirements. RO-SQ 13.2 Subject: Description of empty tanks in the transport document. Reference to the Annex to the Directive: 5.4.1.1.6. Content of the Annex to the Directive: Special provisions for empty uncleaned packagings, vehicles, containers, tanks, battery-vehicles and MEGCs. Reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Content of the national legislation: In the case of empty, uncleaned tank vehicles in which two or more substances with UN numbers 1202, 1203 and 1223 have been carried, the description in the transport documents may be completed by words Last load together with the name of the product having the lowest flashpoint; Empty tank vehicle, 3, last load: UN 1203 Motor spirit, II. RO-SQ 13.3 Subject: Labelling and marking of the transport unit for explosives. Reference to the Annex to the Directive: 5.3.2.1.1. Content of the Annex to the Directive: General orange-coloured plate marking provisions. Reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Content of the national legislation: Transport units transporting (normally in vans) small amounts of explosives (maximum 1 000 kg (net)) to quarries and working sites may be labelled at the front and at the rear, using the placard in model No 1. RO-SQ 13.4 Subject: Adoption of RO-SQ 6.2. Reference to the national legislation: To be specified in forthcoming Regulations. RO-SQ 13.5 Subject: Adoption of RO-SQ 6.4. Reference to the national legislation: To be specified in forthcoming Regulations. THE UNITED KINGDOM RO-SQ 15.1 Subject: Carriage of certain low-hazard radioactives such as clocks, watches, smoke detectors, compass dials (E1). Reference to the Annex to the Directive: Most requirements of ADR. Content of the Annex to the Directive: Requirements concerning the carriage of Class 7 material. Reference to the national legislation: Radioactive Material (Road Transport) (Great Britain) Regulations 1996, Regulation 3(2)(f), (g) and (h). Content of the national legislation: Total exemption from the provisions of the national regulations for certain commercial products containing limited quantities of radioactive material. Comments: This derogation is a short-term measure, which will no longer be required when similar amendments to the IAEA regulations are incorporated into ADR RO-SQ 15.2 Subject: Exemption from requirement to carry a transport document for certain quantities of dangerous goods as defined in 1.1.3.6. (E2). Reference to the Annex to the Directive: 1.1.3.6.2. and 1.1.3.6.3. Content of the Annex to the Directive: Exemptions from certain requirements for certain quantities per transport unit. Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Regulation 3 and Regulation 13 and Schedule 2(8). Content of the national legislation: Transport document is not required for limited quantities except where these form part of a larger load. Comments: This exemption is suited to national transport, where a transport document is not always appropriate where local distribution is involved . RO-SQ 15.3 Subject: Carriage of light gauge metal cylinders for use in hot-air balloons between the filling site and the launch/landing site (E3). Reference to the Annex to the Directive: 6.2. Content of the Annex to the Directive: Requirements for construction and testing of gas receptacles. Reference to the national legislation: To be specified in forthcoming Regulations. Content of the national legislation: See above. Comments: Gas cylinders used for hot-air balloons are designed to be as light-weight as possible, which precludes their meeting the normal requirements for gas cylinders. The average balloon cylinder has a water capacity of 70 litres, and the largest does not exceed 90 litres. Not more than five cylinders are carried on the vehicle at any one time. RO-SQ 15.4 Subject: Exemption from requirement of fire-fighting equipment for vehicles carrying low-level radioactive material (E4). Reference to the Annex to the Directive: 8.1.4. Content of the Annex to the Directive: Requirement for vehicles to carry fire-fighting appliances. Reference to the national legislation: Radioactive Material (Road Transport) (Great Britain) 1996, Regulation 34(4) and (5). Content of the national legislation: Regulation 34(4) removes requirement for carrying fire extinguishers when carrying only excepted packages (UN 2908, 2909, 2910 and 2911). Reg. 34(5) restricts the requirement where only a small numbers of packages are carried. Comments: Carriage of fire-fighting equipment is in practice irrelevant to transport of UN 2908, 2909, 2910, UN 2911, which may often be carried in small vehicles. RO-SQ 15.5 Subject: Distribution of goods in inner packagings to retailers or users (excluding those of classes 1 and 7) from local distribution depots to retailers or users and from retailers to end users (N1). Reference to the Annex to the Directive: 6.1. Content of the Annex to the Directive: Requirements for the construction and testing of packagings. Reference to the national legislation: Carriage of Dangerous Goods (Classification, Packaging & Labelling) and Use of Transportable Pressure Receptacles Regulations 1996, Regulations 6(1), 6(3) and 8(5) and Schedule 3. Content of the national legislation: Packagings are not required to have been allocated an RID/ADR or UN mark or to be otherwise marked if they contain goods as set out in Schedule 3. Comments: ADR requirements are inappropriate for the final stages of carriage from a distribution depot to a retailer or user or from a retailer to an end user. The purpose of this derogation is to allow the inner receptacles of goods for retail distribution to be carried on the final leg of a local distribution journey without an outer packaging. RO-SQ 15.6 Subject: Movement of nominally empty fixed tanks not intended as transport equipment (N2). Reference to the Annex to the Directive: Parts 5 and 7 to 9. Content of the Annex to the Directive: Requirements concerning consignment procedures, carriage, operation and vehicles. Reference to the national legislation: To be specified in forthcoming Regulations. Content of the national legislation: See above. Comments: Movement of such fixed tanks is not carriage of dangerous goods in the normal sense, and ADR provisions cannot in practice be applied. As the tanks are nominally empty, the amount of dangerous goods actually contained in them is by definition extremely small. RO-SQ 15.7 Subject: To allow different maximum total quantity per transport uni for Class 1 goods in categories 1 and 2 of table in 1.1.3.6.3. (N10). Reference to the Annex to the Directive: 1.1.3.6.3. and 1.1.3.6.4 Content of the Annex to the Directive: Exemptions related to quantities carried per transport unit. Reference to the national legislation: Carriage of Explosives by Road Regulations 1996, Regulation 13 and Schedule 5; Regulation 14 and Schedule 4. Content of the national legislation: Lays down rules regarding exemptions for limited quantities and mixed loading of explosives. Comments: To allow different quantity limits for Class 1 goods, viz 50 for Category 1 and 500 for category 2. For the purpose of calculating mixed loads, the multiplication factors to read 20 for Transport Category 2 and 2 for Transport Category 3. Previously a derogation under Article 6.10. RO-SQ 15.8 Subject: Increase of maximum net mass of explosive articles permissible in EX/II vehicles (N13). Reference to the Annex to the Directive: 7.5.5.2. Content of the Annex to the Directive: Limitations on quantities carried for explosive substances and articles. Reference to the national legislation: Carriage of Explosives by Road Regulations 1996, Regulation13, Schedule 3. Content of the national legislation: Limitations on quantities carried for explosive substances and articles. Comments: United Kingdom Regulations allow a maximum net mass of 5 000 kg in Type II vehicles for Compatibility Groups 1.1C, 1.1D, 1.1E and 1.1J. Many articles of Class 1.1C, 1,1D, 1.1E and 1.1J being moved in Europe are large or bulky and exceed about 2,5. m in length. They are primarily explosive articles for military use. The limitations on the construction for EX/III vehicles (which are required to be closed vehicles) make it very difficult to load and unload such articles. Some articles would require specialist loading and unloading equipment at both ends of the journey. In practice, this equipment rarely exists. There are few EX/III vehicles in use in the United Kingdom and it would be extremely onerous on industry to require further specialist EX/III vehicles to be constructed to carry this type of explosive. In the United Kingdom military explosives are mostly carried by commercial carriers and are thus unable to take advantages of the exemption for military vehicles in the Framework Directive. To overcome this problem, the United Kingdom has always permitted the carriage of up to 5 000 kg of such articles on EX/II vehicles. The present limit is not always sufficient because an article may contain more than 1 000 kg of explosive. Since 1950 there have been only two incidents (both in the 1950s) involving blasting explosives with a weight above 5 000 kg. The incidents were caused by a tyre fire and a hot exhaust system setting fire to the sheeting. The fires could have occurred with a smaller load. There were no fatalities or injuries. There is empirical evidence to suggest that correctly packaged explosive articles would be unlikely to be initiated due to impact, e.g. from vehicle collisions. Evidence from military reports and from trials data on missile impact tests shows that it needs an impact velocity in excess of that created by the 12-metre drop test to bring about initiation of cartridges. Present safety standards would not be affected. RO-SQ 15.9 Subject: Exemption from supervision requirements for small quantities of certain Class 1 goods (N12). Reference to the Annex to the Directive: 8.4. and 8.5. S1(6). Content of the Annex to the Directive: Supervision requirements for vehicles carrying certain quantities of dangerous goods. Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Regulation 24. Content of the national legislation: Provides for safe parking and supervision facilities but does not require that certain Class 1 loads be supervised at all times as required in ADR Chapter 8.5. S1(6). Comments: ADR supervision requirements are not always feasible in a national context. RO-SQ 15.10 Subject: Easing of restrictions on transporting mixed loads of explosives, and explosives with other dangerous goods, in wagons, vehicles and containers (N4/5/6). Reference to the Annex to the Directive: 7.5.2.1. and 7.5.2.2. Content of the Annex to the Directive: Restrictions on certain types of mixed loading. Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Regulation18. Content of the national legislation: National legislation is less restrictive regarding mixed loading of explosives, providing such carriage can be accomplished without risk. Comments: The United Kingdom wishes to permit some variations on the mixing rules for explosives with other explosives and for explosives with other dangerous goods. Any variation will have a quantity limitation on one or more constituent parts of the load and would only be permitted provided that all reasonably practicable measures have been taken to prevent the explosives being brought into contact with, or otherwise endangering or being endangered by, any such goods. Examples of variations the United Kingdom may want to permit are: 1. Explosives allocated on classification to UN Numbers 0029, 0030, 0042, 0065, 0081, 0082, 0104, 0241, 0255, 0267, 0283, 0289, 0290, 0331, 0332, 0360, or 0361 may be carried in the same vehicle with the dangerous goods allocated on classification the UN Number 1942. The quantity of UN 1942 permitted to be carried shall be limited by deeming it to be an explosive of 1.1D; 2. Explosives allocated on classification to UN Number 0191, 0197, 0312, 0336, 0403, 0431, or 0453 may be carried in the same vehicle with dangerous goods (except flammable gases, infectious substances and toxic substances) in transport category 2 or dangerous goods in transport category 3, or any combination of them, provided the total mass or volume of dangerous goods in transport category 2 does not exceed 500 kg or l and the total net mass of such explosives does not exceed 500 kg; 3. Explosives of 1,4G may be carried with flammable liquids and flammable gases in transport category 2 or non-flammable, non-toxic gases in transport category 3, or in any combination of them in the same vehicle, provided the total mass or volume of dangerous goods when added together does not exceed 200 kg or litres and the total net mass of explosives does not exceed 20 kg. 4. Explosive articles allocated on classification to UN Numbers 0106, 0107 or 0257 may be carried with explosive articles in Compatibility Group D, E or F for which they are components. The total quantity of explosives of UN Numbers 0106, 0107 or 0257 shall not exceed 20 kg. RO-SQ 15.11 Subject: Alternative to display of orange plates for small consignments of radioactive material in small vehicles. Reference to the Annex to the Directive: 5.3.2. Content of the Annex to the Directive: Requirement for orange plates to be displayed on small vehicles carrying radioactive material. Reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002 Regulation 5 (4) (d). Content of the national legislation: Permits any derogation approved under this process. The derogation requested is: 1. Vehicles must either: (a) be placarded according to the applicable provisions of ADR paragraph 5.3.2; or (b) in the case of a vehicles of less than 3 500 kg weight, carrying less than 10 packages containing non-fissile or fissile excepted radioactive material and where the sum of the transport indexes of these packages do not exceed 3, may alternatively carry a notice conforming to the requirements of paragraph 2. 2. For the purposes of paragraph 1, the notice to be displayed in a vehicle while it is carrying radioactive material shall conform to the following: (a) It shall be not less than 12 cm square. All lettering on the notice shall be black, bold and legible. All lettering shall also be embossed or stamped. The capital letters in the word RADIOACTIVE shall be not less than 12 mm high and all other capital letters shall be not less than 5 mm high. (b) It shall be fireproof to the extent that the words on the notice shall remain legible after exposure to a fire involving the vehicle. (c) It shall be securely posted in the vehicle in a position where it is plainly visible to the driver, but does not obstruct his view of the road and shall be exhibited only when the vehicle is carrying radioactive material. (d) It shall be in an agreed form and shall state the name, address and telephone number for use in emergencies. Comments: The derogation is required for limited movements of small quantities of radioactive material, primarily single patient doses of radioactive materials between local hospital facilities, where small vehicles are used and the ability to affix even small orange placards is limited. Experience has shown that for these vehicles the fixing of orange placards is problematic and they are difficult to retain under normal conditions of transport. The vehicles will be marked with placards identifying the contents in accordance with ADR 5.3.1.5.2. (and normally 5.3.1.7.4) clearly identifying the hazard. In addition, a fireproof notice carrying relevant emergency information will be attached in a clearly visible location. In practice, more safety information will be available than under the requirements of ADR 5.3.2. ANNEX II Derogations for Member States on local transport limited to their territory BELGIUM RO-LT 1.1 Subject: Transport in close proximity of industrial sites including transport on public road. Reference to the Annex to Directive 94/55/EC (hereinafter referred to as the Directive): Annexes A and B. Content of the Annex to the Directive: Annexes A and B. Reference to the national legislation: Derogations 2-89, 4-97 and 2-2000. Content of the national legislation: The derogations concern the documentation, labelling and marking of packages and the driver's certificate. Comments: Dangerous goods are transferred between premises  derogation 2-89: crossing the public highway (chemicals in packages);  derogation 4-97: distance of 2 km (ingots of pig-iron at a temperature of 600 oC);  derogation 2-2000: distance approximately 500 m (IBC, PG II, III Classes 3, 5.1, 6.1, 8 and 9). RO-LT 1.2 Subject: Movement of storage tanks not intended as transport equipment. Reference to the Annex to the Directive: 1.1.3.2.(f). Reference to the national legislation: exemption 6-82, 2-85. Content of the national legislation: Movements of nominally storage tanks for cleaning/repair purposes allowed. Comments: Derogation registered by the European Commission as No 7 (under Article 6.10). RO-LT 1.3 Subject: Training of drivers. Local transport of UN 1202, 1203 and 1223 in packages and in tanks (in Belgium radius of 75 km from the location of the registered office). Reference to the Annex to the Directive: 8.2 Content of the Annex to the Directive: Structure of the training: (1) training packages; (2) training tank; (3) special training Cl 1; (4) special training Cl 7. Reference to the national legislation: To be specified in forthcoming regulation. Content of the national legislation: Definitions  certificate  issue  duplicates  validity and extension  organisation of courses and examination  derogations  penalties  final provisions. Comments: It is proposed to give an initial course followed by an examination limited to the transport of UN 1202, 1203 and 1223 in packages and in tanks in a radius of 75 km from the location of the registered office  the length of training must meet the requirements of the ADR - after five years the driver must follow a refresher course and pass an examination  the certificate will stipulate national transport of UN 1202, 1203 and 1223 pursuant to Article 6(9) of Directive 94/55. RO-LT 1.4 Subject: Transport of dangerous goods in tanks for elimination by incineration. Reference to the Annex to the Directive: 3.2. Reference to the national legislation: Derogation 01  2002. Content of the national legislation: By derogation from the table in chapter 3.2. it is permitted to use a tank-container with tank-code L4BH instead of tank-code L4DH for the carriage of UN 3130, water reactive liquid, toxic, III, n.o.s. under certain conditions. Comments: This Regulation may only be used for the carriage of hazardous waste for a short distance. RO-LT 1.5 Subject: Carriage of waste to waste disposal plants. Reference to the Annex of the Directive: 5.2, 5.4, 6.1. (old Regulation: A5, 2X14, 2X12) Content of the Annex of the Directive: Classification, marking and requirements concerning the packaging. Reference to the national legislation: ArrÃ ªtÃ © royal relatif au transport de marchandises dangereuses par route. Content of the national legislation: Instead of classifying wastes according to ADR, wastes are assigned to different groups (flammable solvents, paints, acids, batteries, etc.) to avoid dangerous reactions within one group. The requirements for construction of packagings are less restrictive. Comments: this regulation may be used for the carriage of small quantities of waste to disposal plants. RO-LT 1.6 Subject: Adoption of RO-LT 14.5. Reference to the national legislation:  RO-LT 1.7 Subject: Adoption of RO-LT 14.6. Reference to the national legislation:  RO-LT 1.8 Subject: Adoption of RO-LT 15.2. Reference to the national legislation:  DENMARK RO-LT 2.1 Subject: UN 1202, 1203, 1223 and class 2  no transport document. Reference to the Annex to the Directive: 5.4.1. Content of the Annex to the Directive: Transport document needed. Reference to the national legislation: BekendtgÃ ¸relse nr. 729 af 15/08/2001 om vejtransport af farligt gods. Content of the national legislation: When transporting mineral oil products in class 3, UN 1202, 1203 and 1223 and gases in class 2 in connection with distribution (goods to be delivered to two or more recipients and collection of returned goods in similar situations), transport document is not requisite provided the instructions in writing, besides the information requested in ADR, contain information about UN-No, name and class. Comments: The reason for having a national derogation as above-mentioned is the development of electronic equipment making it possible for e.g. the oil companies using electronic equipment continuously to transmit information to the vehicles containing information about the customers. As this information is not available at the beginning of the transport and will be forwarded to the vehicle during the transport, it is not possible  before the transport begins  to draw up the transport documents. These kind of transports are restricted to limited areas. Currently a derogation for Denmark for a similar provision under Article 6.10. GERMANY RO-LT 3.1 Subject: Waive of certain indications in the transport document (n2). Reference to the Annex to the Directive: 5.4.1.1.1. Content of the Annex to the Directive: Contents of the transport document. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 18. Content of the national legislation: For all classes except classes 1 (except 1.4S), 5.2. and 7: No indication needed in the transport document (a) for the consignee in case of local distribution (except for full load and for transport with certain routings); (b) for the amount and types of packagings, if 1.1.3.6. is not applied and if the vehicle is in conformity with all provisions of Annex A and B; (c) for empty uncleaned tanks the transport document of the last load is sufficient. Comments: Applying all provisions would not be practicable in concerned kind of traffic. Derogation is registered by the European Commission as No 22. (under 6.10). RO-LT 3.2 Subject: Transportation of Class 9 PCB-contaminated materials in bulk. Reference to the Annex to the Directive: 7.3.1. Content of the Annex to the Directive: Transportation in bulk. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 11. Content of the national legislation: Authorisation for transportation in bulk in vehicle swap bodies or containers sealed to be impermeable to fluids or dust. Comments: Derogation 11 limited to 31 December 2004; as from 2005, same provisions in ADR and RID. See also Multilateral Agreement M137. List No 4*. RO-LT 3.3 Subject: Transportation of packaged hazardous waste. Reference to the Annex of the Directive: Parts 1 to 5. Content of the Annex of the Directive: Classification, packaging and marking. Reference to the national legislation: Gefahrgut-Ausnahmeverordnung - GGAV 2002 vom 6.11.2002 (BGBl. I S. 4350), geÃ ¤ndert durch Artikel 2 der Verordnung vom 28.4.2003 (BGBl. I S. 595); Ausnahme 20. Content of the national legislation: Classes 2 to 6.1, 8 und 9: Combined packaging and transportation of hazardous waste in packs and IBCs; waste must be packaged in internal packagings (as collected) and categorised in specific waste groups (avoidance of dangerous reactions within a waste group); use of special written instructions relating to the waste groups and as a waybill; collection of domestic and laboratory waste, etc. Comments: List No 6*. GREECE RO-LT 4.1 Subject: Derogation on safety requirements for fixed tanks (tank-vehicles), registered before 31 December 2001, for the local transport or small quantities of some categories of dangerous goods. Reference to the Annex of the Directive: 1.6.3.6, 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5, 6.8.2.1.17-6.8.2.1.22, 6.8.2.1.28, 6.8.2.2, 6.8.2.2.1, 6.8.2.2.2. Content of the Annex of the Directive: Requirements for the construction, equipment, type approval, inspections and tests, and marking of fixed tanks (tank-vehicles), demountable tanks and tank containers and tank swap bodies, with shells made of metallic materials, and battery-vehicles and multiple element gas containers (MEGCs). Reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã , Ã µÃ ¾Ã ¿ÃÃ »Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã µÃ »Ã ­Ã ³Ã Ã Ã ½ Ã Ã Ã ½ Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  Ã Ã Ã ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ Ã ³Ã ¹Ã ± Ã Ã Ã ±Ã ¸Ã µÃ Ã ­Ã  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  (Ã ¿Ã Ã ®Ã ¼Ã ±Ã Ã ±-Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã ), Ã ±ÃÃ ¿Ã Ã Ã ½Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã µÃ  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  ÃÃ ¿Ã Ã ²Ã Ã ¯Ã Ã ºÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã µ Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¯Ã ±. (Requirements for the construction, equipment, inspections and tests of fixed tanks (tank-vehicles), demountable tanks being in circulation, for some categories of dangerous goods.) Content of the national legislation: Transitional provision: Fixed tanks (tank-vehicles), demountable tanks and tank containers first registered in our country between 1 January 1985 and 31 December 2001 may still be in use until 31 December 2010. This transitional provision concerns vehicles for the transport of the following dangerous materials (UN: 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262, 3257). This transport is supposed for small quantities or as local transport for vehicles registered at the above referenced period. This transitional period will be in force for tank vehicles adapted according to: 1. ADR paragraphs for inspection and tests, 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5, (ADR 1999: 211.151, 211.152, 211.153, 211.154). 2. Minimum shell thickness 3 mm for tanks with shells compartment capacity up to 3 500 lt and at least 4 mm thickness of mild steel for tanks with compartments with capacity up to 6 000 litres, regardless the type or thickness of the partitions. 3. If the used material is aluminium or other metal, tanks should fulfil the requirements for thickness and other technical specifications that derive from technical drawings approved from the local authority of the country where were previously registered. In case of absence of technical drawings, tanks should fulfil the requirements of paragraph 6.8.2.1.17. (211.127). 4. Tanks should fulfil marginal-paragraphs 211.128, 6.8.2.1.28. (211.129), paragraph 6.8.2.2. with sub-paragraphs 6.8.2.2.1. and 6.8.2.2.2. (211.130, 211.131). More precisely, the tank-vehicles with mass less than 4 tonnes used for local transport of gas oil only (UN 1202), first registered before 31 December 2002, if their shell thickness is lower than 3 mm, they are permitted to be in use only if they are transformed according to the marginal 211.127. (5)b4 (6.8.2.1.20). RO-LT 4.2 Subject: Derogation on Base Vehicle construction requirements, regarding vehicles intended for the local transport of dangerous goods first registered before 31 December 2001. Reference to the Annex to the Directive: ADR 2001: 9.2, 9.2.3.2, 9.2.3.3. Content of the Annex to the Directive: Requirements concerning the construction of Base Vehicles. Reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ®Ã ´Ã · Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¿Ã Ã ½Ã Ã Ã ½ Ã ¿Ã Ã ·Ã ¼Ã ¬Ã Ã Ã ½ ÃÃ ¿Ã Ã ´Ã ¹Ã µÃ ½Ã µÃ Ã ³Ã ¿Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ ­Ã  Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ­Ã  Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½. (Technical requirements of vehicles already in use, intended for local transport of certain dangerous goods categories.) Content of the national legislation: The Derogation applies to vehicles intended for the local transport of dangerous goods (categories UN 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262 and 3257), which were first registered before 31 December 2001. The abovementioned vehicles shall comply with the requirements of Chapter 9 (paragraphs 9.2.1. to 9.2.6) of the Annex B of the Directive 94/55/EC with the following deviations. Comply with requirements of paragraph 9.2.3.2. necessarily only in case the vehicle is equipped with an antilock braking system by vehicle manufacturer and shall be fitted with an endurance braking system as defined in 9.2.3.3.1. but not necessarily complying with paragraphs 9.2.3.3.2. and 9.2.3.3.3. The electrical supply to the tachograph shall be provided via a safety barrier connected directly to the battery (marginal 220 514) and the electrical equipment of the mechanism for lifting a bogie axle shall be installed where it has first been installed by the vehicle manufacturer and must be protected in an appropriate sealed housing (marginal 220 517). Specific, tank-vehicles with maximum mass less than 4 tonnes intended for local transport of diesel-heating oil (UN: 1202) shall comply with requirements of paragraphs 9.2.2.3, 9.2.2.6, 9.2.4.3. and 9.2.4.5. but not necessarily with the other ones. Comments: The number of the abovementioned vehicles is small, when compared with the total number of already registered vehicles and in addition are intended for local transport only. The form of the derogation requested, the size of the vehicle fleet in question and the type of goods transported do not create a road safety problem. SPAIN RO-LT 5.1 Subject: Special equipment for distribution of anhydrous ammonia. Reference to the Annex to the Directive: 6.8.2.2.2. Content of the Annex to the Directive: In order to avoid any loss of contents in the event of damage to the external fittings (pipes, lateral shut-off devices), the internal stop valve and its seating must be protected against the danger of being wrenched off by external stresses or be so designed as to resist such stresses. The filling and discharge devices (including flanges or threaded plugs) and protective caps (if any) must be capable of being secured against any unintended opening. Reference to the national legislation: Real Decreto 2115/1998. Anejo 1. Apartado 3. Content of the national legislation: Tanks used for agricultural purposes for the distribution and application of anhydrous ammonia which were brought into service before 1 January 1992 may be equipped with external, instead of internal, safety fittings, provided they offer protection at least equivalent to the protection provided by the wall of the tank. Comments: Before 1 January 1992 a type of tank equipped with external safety fittings was used exclusively in agriculture to apply anhydrous ammonia directly onto the land. Various tanks of this kind are still in use today. They are rarely driven, laden, on the road, but are used solely for fertiliser-spreading in large farms. FRANCE RO-LT 6.1 Subject: Utilisation of maritime document as transport document for short-distance trips following unloading of vessel. Reference to the Annex to the Directive: 5.4.1. Content of the Annex to the Directive: Information to appear in the document used as transport document for hazardous goods. Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 23-4. Content of the national legislation: The maritime document is used as transport document within a radius of 15 km. RO-LT 6.2 Subject: Transport of Class 1 articles together with hazardous materials in other classes (91). Reference to the Annex to the Directive: 7.5.2.1. Content of the Annex to the Directive: Prohibition against loading parcels with different hazard labels together. Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 26. Content of the national legislation: Possibility of transporting simple or assembled detonators and goods not in Class 1 together, subject to certain conditions and for distances less than or equal to 200 km in France. RO-LT 6.3 Subject: Transport of fixed LPG storage tanks (18). Reference to the Annex to the Directive: Annexes A and B. Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 30. Content of the national legislation: The transport of fixed LPG storage tanks is subject to specific rules. Applicable only to short distances. RO-LT 6.4 Subject: Specific conditions relating to driver training and the approval of vehicles used for agricultural transport (short distances). Reference to the Annex to the Directive: 6.8.3.2; 8.2.1. and 8.2.2. Content of the Annex to the Directive: Tank equipment and driver training. Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, ADR-Decree) - Article 29.2. - Annex D4. Content of the national legislation: Specific provisions concerning the approval of vehicles. Special training for drivers. IRELAND RO-LT 7.1 Subject: Exemption from the requirement of 5.4.1.1.1, to have (i) the names and addresses of the consignees, (ii) the number and description of the packages, and (iii) the total quantity of dangerous goods in the transport document, where kerosene, diesel fuel or liquefied petroleum gas bearing the respective substance identification numbers UN 1223, UN1202 and UN 1965 are being carried to the end user. Reference to the Annex to the Directive: 5.4. Content of the Annex to the Directive: Documentation. Reference to the national legislation: Regulation 82(2) of the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: Where kerosene, diesel fuel or liquefied petroleum gas, bearing the respective substance identification numbers UN 1223, UN 1202 and UN 1965 as specified in Appendix B.5. of Annex B to the ADR, are being carried to the end user, it is not necessary to include the name and address of the consignee, the number and description of the packages, Intermediate Bulk Containers or receptacles, or the total quantity being carried, on the transport unit. Comments: In the case of delivery of home heating oil to domestic customers, it is a common practice to top up the customer's storage tank  hence the actual delivery is unknown and also the number of customers (in any one run) is also unknown at the time the loaded tanker begins its journey. In the case of delivery of cylinders of LPG to households, it is a common practice to replace empty cylinders with full ones  hence the number of customers and their individual consignments are unknown at the beginning of the transport operation. RO-LT 7.2 Subject: Exemption to allow the transport document, required in 5.4.1.1.1, to be that for the last load in the case of the transport of empty uncleaned tanks. Reference to the Annex to the Directive: 5.4. Content of the Annex to the Directive: Documentation. Reference to the national legislation: Regulation 82(3) of the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: In the case of the carriage of empty uncleaned tanks, the Transport Document for the last load is sufficient. Comments: Particularly in the case of delivery of petrol and/or diesel fuel to petrol stations, the road tanker returns directly to the oil depot (to be loaded up again for the next deliveries) immediately after delivery of the last load. RO-LT 7.3 Subject: Exemption to allow the loading and unloading of dangerous goods, to which the special provision CV1 in 7.5.11. or S1 in 8.5. is assigned, in a public place without special permission from the competent authorities. Reference to the Annex to the Directive: 7.5. and 8.5. Content of the Annex to the Directive: Additional provisions concerning the loading, unloading and handling. Reference to the national legislation: Regulation 82(5) of the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: Loading and unloading of dangerous goods in a public place is permitted without special permission from the competent authority, in derogation from the requirements of 7.5.11. or 8.5. Comments: For national transport within the State, this provision places a very onerous burden on the competent authorities. RO-LT 7.4 Subject: Exemption to permit the transport of Emulsion Explosive Matrix, with substance identification number UN 3375, in tanks. Reference to the Annex to the Directive: 4.3. Content of the Annex to the Directive: Use of tanks, etc. Reference to the national legislation: Regulation 82(6) of the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: The carriage of Emulsion Explosive Matrix, bearing the substance identification number UN 3375, is permitted in tanks. Comments: The matrix, although classified as a solid, is not in a powdery or granular form. RO-LT 7.5 Subject: Exemption from the mixed loading prohibition of 7.5.2.1. for articles of Compatibility Group B and substances and articles of Compatibility D on same vehicle with dangerous goods, in tanks, of Classes 3, 5.1. and 8. Reference to the Annex to the Directive: 7.5 Content of the Annex to the Directive: Provisions concerning loading, unloading and handling. Reference to the national legislation: Regulation 82(7) of the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: Packages containing articles of Compatibility Group B of ADR Class 1 and packages containing substances and articles of Compatibility Group D of ADR Class 1 may be carried on the same vehicle with dangerous goods of ADR Classes 3, 5.1. or 8 provided  (a) the said packages of ADR Class 1 are carried in separate containers/compartments of a design approved, and under the conditions required, by the competent authority, and (b) the said substances of ADR Classes 3, 5.1. or 8 are carried in vessels meeting the requirements of the competent authority as regards their design, construction, testing, examination, operation and use. Comments: To permit, under conditions approved by the competent authority, the loading of articles and substances of Class 1 Compatibility Groups B and D on the same vehicle with dangerous goods, in tanks, of Classes 3, 5.1. and 8  i.e. Pump Trucks. RO-LT 7.6 Subject: Exemption from requirement in 4.3.4.2.2, which requires flexible filling and discharge pipes which are not permanently connected to the shell of a tank-vehicle to be empty during transport. Reference to the Annex to the Directive: 4.3. Content of the Annex to the Directive: Use of tank-vehicles. Reference to the national legislation: Regulation 82(8) of the Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: Flexible hose reels (including fixed pipelines associated with them) attached to tank-vehicles engaged in the retail distribution of petroleum products with substance identification numbers UN 1202, UN 1223, UN 1011 and UN 1978 are not required to be empty during carriage by road provided adequate measures are taken to prevent any loss of contents. Comments: Flexible hoses fitted to home delivery tank-vehicles must remain full at all times even during transport. The discharge system is known as a wet-line system that requires the tank-vehicle's meter and hose to be primed so as to ensure the customer receives the correct quantity of product. RO-LT 7.7 Subject: Exemption from some requirements of Chapters 5.4.0, 5.4.1.1.1. and 7.5.11. of the ADR for the transport in bulk of Ammonium Nitrate Fertiliser UN 2067 from ports to consignees. Reference to the Annex to the Directive: 5.4.0, 5.4.1.1.1. and 7.5.11. Content of the Annex to the Directive: The requirement for a separate transport document, with the correct total quantity for the particular load included, for each transport journey; and the requirement for the vehicle to be cleaned before and after the journey. Reference to the national legislation: Proposed amendment to Carriage of Dangerous Goods by Road Regulations, 2004. Content of the national legislation: Proposed derogation to allow modifications to ADR requirements on the transport document and vehicle cleaning; to take account of the practicalities of bulk transport from port to consignee. Comments: The ADR provisions require (a) a separate transport document, containing the total mass of dangerous goods carried for the particular load, and (b) the Special Provision CV24 on cleaning for each and every load being transported between the port and the consignee during the unloading of a bulk ship. As the transport is local and as it concerns the unloading of a bulk ship, involving multiple transport loads [on the same or consecutive days] of the same substance between the bulk ship and the consignee; a single transport document, with an approximate total mass of each load, should suffice and it should not be necessary to require the Special Provision CV24. THE NETHERLANDS RO-LT 10.1 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 1.1.3.6; 3.3; 4.1.4; 4.1.6; 4.1.8; 4.1.10; 5.2.2; 5.4.0; 5.4.1; 5.4.3; 7.5.4; 7.5.7; 8.1.2.1, subsections a) and b); 8.1.5, subsection c); 8.3.6. Content of the Annex to the Directive: 1.1.3.6: Exemptions in connection with the transported quantities per transport unit. 3.3: Special provisions applicable to specified substances or objects. 4.1.4: List with packing instructions; 4.1.6: Special packaging requirements for class 2 goods; 4.1.8: Special packaging requirements for infectious substances; 4.1.10: Special requirements for collective packaging. 5.2.2: Labelling of transport packages; 5.4.0: Any goods transported under the ADR scheme must be accompanied by the documentation prescribed in this chapter, where applicable, unless an exemption has been granted under points 1.1.3.1. to 1.1.3.5; 5.4.1: Transit document for dangerous goods along with related information; 5.4.3: written instructions. 7.5.4: Precautions with regard to food, other articles of consumption and animal feedingstuffs; 7.5.7: Handling and stowage. 8.1.2.1: In addition to the documentation required by law, the following documents must be carried on board the transport unit: a. the transit documents referred to in 5.4.1. and covering all the dangerous goods transported and, where applicable, the container loading certificate as stipulated in point 5.4.2; b. the written instructions as set out in point 5.4.3, relating to all the dangerous goods transported; 8.1.5: Each transport unit carrying dangerous goods must be fitted with: c. the equipment needed to permit the carrying-out of the supplementary and special measures as indicated in the written instructions referred to in point 5.4.3. 8.3.6: Leaving the engine running during loading and unloading. Reference to the national legislation: Artikel 3 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 3 The following sections of the ADR shall not apply: a. 1.1.3.6; b. 3.3; c. 4.1.4; 4.1.6; 4.1.8; 4.1.10; d. 5.2.2; 5.4.0; 5.4.1; 5.4.3; e. 7.5.4; 7.5.7; f. 8.1.2.1. subsections a) and b); 8.1.5. subsection c); 8.3.6. Comments: The scheme has been designed in such a way as to enable private citizens to present small chemical waste at a single location. This applies to residual substances such as dye waste, for instance. The danger level is minimised by the choice of means of transport, involving, inter alia, the use of special transport elements and no smoking notices clearly visible to members of the public. In view of the limited quantities offered and the specialised nature of the packaging, this article excludes a number of sections of the ADR. Supplementary rules are laid down elsewhere in the scheme. RO-LT 10.2 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 1.1.3.6. Content of the Annex to the Directive: Exemptions in connection with the transported quantities per transport unit. Reference to the national legislation: Artikel 10, onderdeel a, en 16, onderdeel b, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: 10a. The attendant's certificate of professional competence and the note referred to in Article 16(1)(b) are both on board the vehicle; 16b. The vehicle attendant holds the qualification transport of hazardous waste issued by the CCV (Drivers' Certification Board). Comments: Because of the wide range of domestic hazardous waste involved, the transport operator must have a certificate of professional competence, notwithstanding the small quantities of waste presented. An additional requirement is that the transport operator has been issued with a qualification for the transport of hazardous waste. One of the reasons for this is to ensure that the transport operator does not, for instance, pack acids and bases together and that he knows how to respond properly to incidents. RO-LT 10.3 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 1.1.3.6. Content of the Annex to the Directive: Exemptions in connection with the transported quantities per transport unit. Reference to the national legislation: Artikel 10b van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 10 b The following are present on board the vehicle: b. written instructions and information compiled in accordance with the annex to the act setting up the scheme. Comments: As the scheme excludes exemption from section 1.1.3.6. of the ADR scheme, written instructions must also accompany small quantities. This is deemed necessary because of the wide range of hazardous waste presented and the fact that those presenting the waste (private citizens) are unfamiliar with the danger level involved. RO-LT 10.4 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 6.1 Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Reference to the national legislation: Artikel 6 van de Regeling vervoer huishoudelijk gevaarlijke afval 2002. Content of the national legislation: Article 6 1. The domestic hazardous waste is to be presented only in a hermetically sealed packaging that is appropriate for the substance in question, and: (a) for objects coming under category 6.2: a packaging guaranteed not to cause injury upon presentation; (b) for domestic hazardous waste of industrial origin: a box having a capacity of not more than 60 litres, in which the waste substances are separated according to danger category (kga-box). 2. The packaging is free, on the outside, from domestic hazardous waste. 3. The name of the substance is indicated on the packaging. 4. For each collection, only one box within the meaning of point 1, subsection b, will be accepted. Comments: This article results from Article 3 in which particular sections of the ADR are declared non-applicable. Under this scheme, there is no need for approved packaging as provided for in section 6.1. of the ADR. This is because of the limited quantities of dangerous substances involved. Instead, a number of rules are laid down in the article including a requirement to the effect that the hazardous substances be delivered in sealed containers so as to prevent seepage from the packaging. RO-LT 10.5 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 6.1 Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Reference to the national legislation: Artikel 7, tweede lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 7.2 The vehicle has a load compartment that is separated from the driver's compartment by a solid thick wall or, alternatively, a load compartment that is not an integral part of the vehicle. Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in section 6.1. of the ADR. This is because of the limited quantities of dangerous substances involved. Accordingly, this Article contains an additional requirement designed to prevent toxic fumes from leaking into the driver's compartment. RO-LT 10.6 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 6.1 Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Reference to the national legislation: Artikel 8, eerste lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 8.1 The load compartment of a closed vehicle has an air extractor, which is kept permanently on, at the top and is fitted with apertures underneath. Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in section 6.1. of the ADR. This is because of the limited quantities of dangerous substances involved. Accordingly, this article contains an additional requirement designed to prevent the accumulation of toxic fumes in the load compartment. RO-LT 10.7 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Reference to the national legislation: Artikel 9, eerste, tweede en derde lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 9 1. The vehicle is fitted with units which, during transport: (a) are protected against accidental displacement; and (b) are sealed with a lid and protected against accidental opening. 2. Point 1, subsection b, is not applicable during transit for collection purposes or when the vehicle is stationary on its collection rounds. 3. A sufficiently large clearance zone should be set aside in the vehicle so as to enable the domestic hazardous waste to be sorted and deposited in the different units. Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in section 6.1. of the ADR. This is because of the limited quantities of dangerous substances involved. This article seeks to provide a single guarantee through the use of units for storing the packagings, thereby ensuring an appropriate method of storage for each category of dangerous goods. RO-LT 10.8 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 6.1 Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Reference to the national legislation: Artikel 14 van de Regeling vervoer huishoudelijk gevaarlijke afval 2002. Content of the national legislation: Article 14 1. Domestic hazardous waste is exclusively transported in elements. 2. There is a separate element for substances and objects in each class. 3. With regard to class 8 substances and objects, there are separate elements for acids, bases and batteries. 4. Spray cans may be placed in closable cardboard boxes provided that these boxes are transported in accordance with Article 9(1). 5. If class 2 fire extinguishers have been collected, they may be placed in the same element as spray cans not packed in cardboard boxes. 6. By derogation from Article 9(1), no lid is required for the transport of batteries, provided that they are placed in the element in such a way that all of the batteries' openings are closed off and face upward. Comments: This article results from Article 3 in which particular sections of the ADR are declared non-applicable. Under this scheme, there is no need for approved packaging as provided for in section 6.1. of the ADR. This article lays down requirements for the elements in which domestic hazardous waste is temporarily stored. RO-LT 10.9 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 6.1. Content of the Annex to the Directive: Provisions on the construction and testing of packaging. Reference to the national legislation: Artikel 15 van de Regeling vervoer huishoudelijk gevaarlijke afval 2002. Content of the national legislation: Article 15 1. The elements, or boxes destined for transport of spray cans, should be clearly marked as follows: (a) for class 2 sprays collected in cardboard boxes: the word SPUITBUSSEN [spray cans]; (b) for class 2 fire extinguishers and spray cans: label No 2.2; (c) for class 3 fire extinguishers and spray cans: label No 3; (d) for class 4.1. paint waste: label No 4.1; (e) for class 6.1. noxious substances: label No 6.1; (f) for class 6.2. objects: label No 6.2; (g) for class 8 caustic substances and objects: label No 8; and furthermore: (h) for alkaline substances: the word BASEN [bases]; (i) for acidic substances: the word ZUREN [acids]; (j) for batteries: the word ACCU'S [batteries]. 2. The same labels and texts are visibly displayed on the closable spaces within the vehicle where the elements may be placed. Comments: This article results from Article 3 in which particular sections of the ADR are declared non-applicable. Under this scheme, there is no need for approved packaging as provided for in section 6.1. of the ADR. This article lays down requirements for the identification of elements in which domestic hazardous waste is temporarily stored. RO-LT 10.10 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 7.5.4. Content of the Annex to the Directive: Precautions with regard to food, other articles of consumption and animal feedingstuffs. Reference to the national legislation: Artikel 13 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 13 1. The transport of food for humans and animal feedingstuffs at the same time as domestic hazardous waste is prohibited. 2. The vehicle must be stationary during collection. 3. An amber flashing light must be operated on the vehicle while it is moving or stationary for collection. 4. During collection at a fixed location, indicated for this purpose, the engine must be switched off and, by derogation from point 3, the flashing light may be switched off. Comments: The prohibition in section 7.5.4. of the ADR is extended here because, given the wide range of substances presented, there is virtually always a class 6.1. substance present. RO-LT 10.11 Subject: Scheme for the transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 7.5.9. Content of the Annex to the Directive: Ban on smoking. Reference to the national legislation: Artikel 9, vierde lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 9 4. No smoking notices must be clearly displayed on the sides and at the rear of the vehicle. Comments: Because the scheme covers the presentation of dangerous substances by private citizens, Article 9.4. stipulates that a no smoking notice must be clearly displayed. RO-LT 10.12 Subject: Scheme for transport of domestic hazardous waste 2002. Reference to the Annex to the Directive: 8.1.5. Content of the Annex to the Directive: Equipment of various types. Every transport unit carrying hazardous goods must be fitted with: (a) at least one stop block for each vehicle with a size appropriate for the vehicle's weight and the diameter of the wheels; (b) the equipment necessary to carry out the general measures indicated in the safety instructions referred to in 5.4.3, in particular:  two separate upright warning signals (e.g. reflective cones, emergency warning triangles, or flashing amber lights that are independent of the vehicle's electrical installation);  a good quality safety jacket or safety clothing (e.g. as described in European standard EN 471) for every crew member;  a hand-held torch (see also 8.3.4) for every crew member;  protective breathing equipment in accordance with additional requirement S7 (see chapter 8.5) if this additional provision is applicable in accordance with the indication in column 19 of table A of chapter 3.2; (c) the equipment necessary to carry out the additional and special measures as indicated in the written instructions referred to in 5.4.3. Reference to the national legislation: Artikel 11 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002. Content of the national legislation: Article 11 A safety kit is carried on board within reach for each member of crew, comprising the following: (a) fully sealing safety goggles; (b) protective breathing mask; (c) acid-resistant, acid-proof overalls or apron; (d) synthetic-rubber gloves; (e) acid-proof, acid-resistant boots or safety shoes; and (f) an eye rinse bottle with distilled water. Comments: Because of the wide range of hazardous substances presented, extra requirements are imposed on mandatory safety equipment over and above those of section 8.1.5. of the ADR. FINLAND RO-LT 13.1 Subject: Modification of information in the transport document for explosive substances. Reference to the Annex to the Directive: 5.4.1.2.1(a). Content of the Annex to the Directive: Special provisions for Class 1. Reference to the national legislation: Liikenne- ja viestintÃ ¤ministeriÃ ¶n asetus vaarallisten aineiden kuljetuksesta tiellÃ ¤ (277/2002; 313/2003). Content of the national legislation: In the transport document, it is allowed to use the number of detonators ((1 000 detonators correspond to 1 kg explosives) instead of actual net mass of explosive substances. Comments: The information is considered sufficient for national transport. This derogation is used mainly for the blasting industry in small amounts in local transport. Derogation is registered by the European Commission as number 31. RO-LT 13.2 Subject: Adoption of RO-LT 14.2. Reference to the national legislation: To be specified in forthcoming Regulations. RO-LT 13.3 Subject: Adoption of RO-LT 14.7. Reference to the national legislation: To be specified in forthcoming Regulations. SWEDEN RO-LT 14.1 Subject: Carriage of hazardous waste to hazardous waste disposal plants. Reference to the Annex to the Directive: 2, 5.2. and 6.1. Content of the Annex to the Directive: Classification, marking and labelling, and requirements for the construction and testing of packaging. Reference to national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: The legislation consists of simplified classification criteria, less restrictive requirements for the construction and testing of packaging, and modified labelling and marking requirements. Instead of classifying hazardous waste according to ADR it is assigned to different waste groups. Each waste group contains substances that can, in accordance with ADR, be packed together (mixed packing). Each package must be marked with the relevant waste group code instead of the UN number. Comments: These regulations may only be used for the carriage of hazardous waste from public recycling sites to hazardous waste disposal plants. RO-LT 14.2 Subject: The name and address of the consignor in the transport document. Reference to the Annex to the Directive: 5.4.1.1. Content of the Annex to the Directive: General information required in the transport document. Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: National legislation states that the name and address of the consignor is not required if empty, uncleaned packaging is returned as a part of a distribution system. Comments: Empty uncleaned packaging being returned will in most cases still contain small quantities of dangerous goods. This derogation is mainly used by industries when returning empty uncleaned gas receptacles in exchange for full ones. RO-LT 14.3 Subject: Transport of dangerous goods in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s). Reference to the Annex to the Directive: Annexes A and B. Content of the Annex to the Directive: Requirements for the transport of dangerous goods on public roads. Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: Transport in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s). The derogations concern the labelling and marking of packages, transport documents, drivers certificate and certificate of approval according to part 9. Comments: There are several situations in which dangerous goods are transferred between premises situated on opposite sides of a public road. This form of transport does not constitute carriage of dangerous goods on a private road and should therefore be associated with the relevant requirements. Compare also with the Directive 96/49/EC, Article 6(14). RO-LT 14.4 Subject: Transport of dangerous goods that have been seized by the authorities. Reference to the Annex to the Directive: Annex A and B. Content of the Annex to the Directive: Requirements for the transport of dangerous goods by road. Reference to national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of national legislation: Deviations from the regulations may be permitted if they are motivated by reasons of labour protection, unloading risks, submission of evidence, etc. Deviations from the regulations are only permitted if satisfactory safety levels are met during normal conditions of carriage. Comments: These derogations may only be applied by authorities seizing dangerous goods. This derogation is intended for local transport. It could be transport of goods that have been seized by the police e.g. explosives or stolen property. The problem with these types of goods is that you can never be sure of classifications. In addition the goods are often not packed, marked or labelled in accordance with ADR. There are several hundred such transportations carried out by the police every year. In the case of smuggled liquor, this must be transported from the place where it is seized to an evidence storage facility and then on to a facility for destruction, the latter two may be quite far apart from each other. The deviations permitted are: (a) each package does not need to be labelled, and (b) approved packages do not need to be used. However each pallet containing such packages must be correctly labelled. All other requirements must be fulfilled. There are approximately 20 such transportations each year. RO-LT 14.5 Subject: Transport of dangerous goods in and in close proximity to ports. Reference to the Annex to the Directive: 8.1.2, 8.1.5, 9.1.2. Content of the Annex to the Directive: Documents to be carried on the transport unit; every transport unit carrying dangerous goods must be equipped with the specified equipment; vehicles approval. Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: Documents (except for the driver's certificate) need not to carried on the transport unit. A transport unit need not be equipped with the equipment specified in 8.1.5. Tractors need not certificate of approval. Comments: Compare Directive 96/49/EC, Article 6(14). RO-LT 14.6 Subject: Inspectors' ADR training certificate. Reference to the Annex to the Directive: 8.2.1 Content of the Annex to the Directive: Drivers of vehicles must receive training courses. Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: Inspectors that perform the yearly technical inspection of the vehicle do not need to attend the training courses mentioned in 8.2. or hold the ADR training certificate. Comments: In some cases vehicles being tested in the technical inspection may be carrying dangerous goods as load, e.g. uncleaned, empty tanks. The requirements in 1.3. and 8.2.3. are still applicable. RO-LT 14.7 Subject: Local distribution of UN 1202, 1203 and 1223 in tankers. Reference to the Annex to the Directive: 5.4.1.1.6, 5.4.1.4.1 Content of the Annex to the Directive: For empty uncleaned tanks and tank-containers the description shall be according to 5.4.1.1.6. The name and address of multiple consignees may be entered in other documents. Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: For empty, uncleaned tanks or tank-containers the description in the transport document according to 5.4.1.1.6. is not needed if the amount of the substance in the loading plan is marked with 0. The name and address of the consignees is not required in any document on board the vehicle. RO-LT 14.8 Subject: Transport of empty uncleaned storage tanks not intended as transport equipment. Reference to the Annex to the Directive: 5.4.1.1.1, 6.8, 8.2.2.8.1. Content of the Annex to the Directive: Transport document, requirements for the construction, testing etc. for tanks, and drivers certificate. Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: Substances of UN 1202, 1203, 1223 and 1965 can be transported in storage tanks not intended as transport equipment. The tanks must be emptied. The transport unit must be marked like a tanker vehicle with the relevant substance. The driver must have a certificate in accordance with 8.2.2.7.1. Comments: This derogation is applied when storage tanks must be moved for instance for repair or maintenance purposes. The reason for this derogation is to avoid the risk and environmental impact associated with the cleaning of empty tanks prior to transport. This derogation applies to small quantities. Often this type of transport is local, but in rare cases such transport can be over 300 km in low-populated Northern Sweden. Transport conditions: Equipment mounted on the storage tank must not be placed so that it is susceptible to damage during transport. Documents showing that the storage tank is approved for the relevant substance must accompany the vehicle. The bindings and fastenings used to secure the storage tank to the vehicle must be able to hold a tank weighing twice that of the storage tank being transported. Flammables cannot be carried as load on the same vehicle as the tank. RO-LT 14.9 Subject: Local transport in relation to agriculture sites or construction sites. Reference to the Annex to the Directive: 5.4, 6.8. and 9.1.2. Content of the Annex to the Directive: Transport document; Construction of tanks; Certificate of approval. Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng. Content of the national legislation: Local transport in relation to agriculture sites or construction sites need not fulfil some regulations:  the dangerous goods declaration is not required,  older tanks/containers not constructed according to chapter 6.8. but according to older national legislation and fitted on crew wagons may still be used,  older tankers, not fulfilling the requirements in 6.7. or 6.8, intended for the transport of substances of UN 1268, 1999, 3256 and 3257, with or without road surface coating equipment, may still be used for local transport and in close proximity to road work places,  certificate of approval for crew wagons and tankers with or without road surface coating equipment are not required. Comments: A crew wagon is a kind of caravan for a work crew with a crew room and fitted with a non approved tank/container for diesel fuel intended for the operation of forestry tractors. RO-LT 14.10 Subject: Tank transport of explosives. Reference to the Annex to the Directive: 4.1.4. Content of the Annex to the Directive: Explosives may only be packed in packagings in accordance with 4.1.4. Reference to the national legislation: Appendix S - Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act and the Swedish regulation SÃ IFS 1993: 4. Content of the national legislation: The national competent authority will approve vehicles intended for tank transport of explosives. Tank transport is permissible only for those explosives listed in the regulation or by special authorisation from the competent authority. A vehicle loaded with explosives in tanks must be marked and labelled in accordance with 5.3.2.1.1, 5.3.1.1.2. and 5.3.1.4. Only one vehicle in the transport unit may contain dangerous goods. Comments: This is only applicable for domestic transport and the transport is mostly of a local nature. The regulations in question were in force before Sweden joined the European Union. Only two companies perform transport with expolosives in tank-vehicles. In the near future transition into emulsions is expected. Old derogation No 84. RO-LT 14.11 Subject: Driver's licence Reference to the Annex to the Directive: 8.2. Content of the Annex to the Directive: Requirements concerning the training of the vehicle crew. Reference to the national legislation: Appendix S - Specific regulations for the domestic transport of dangerous goods by road issued in accordance with the Transport of Dangerous Goods Act. Content of the national legislation: Driver training is not permitted with any vehicle referred to in 8.2.1.1. Comments: Local transport. THE UNITED KINGDOM RO-LT 15.1 Subject: Crossing of public roads by vehicles carrying dangerous goods (N8). Reference to the Annex to the Directive: Annexes A and B. Content of the Annex to the Directive: Requirements for the carriage of dangerous goods on public roads. Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Regulation 3 Schedule 2 (3)(b); Carriage of Explosives by Road Regulations 1996, Regulation 3(3)(b). Content of the national legislation: Disapplication of the dangerous goods regulations to carriage within private premises separated by a road. Comments: Such a situation can easily occur where goods are transferred between private premises situated on both sides of a road. They do not constitute carriage of dangerous goods on a public road in the normal sense of the term, and none of the provisions of the dangerous goods regulations should apply in such a case. RO-LT 15.2 Subject: Exemption from prohibition of driver or driver's assistant opening packages of dangerous goods in a local distribution chain from a local distribution depot to a retailer or end user and from the retailer to the end user (except for Class 7) (N11). Reference to the Annex to the Directive: 8.3.3. Content of the Annex to the Directive: Prohibition of driver or driver's assistant opening packages of dangerous goods. Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Regulation 12 (3). Content of the national legislation: Prohibition of opening packages is qualified by the proviso Unless authorised to do so by the operator of the vehicle. Comments: If taken literally, the prohibition in the Annex as worded can create serious problems for retail distribution.